                    Case 18-19441-EPK               Doc 641         Filed 03/07/19           Page 1 of 8



                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION



In re: 160 Royal Palm, LLC,                                               Chapter 11 Case
                                                                          Case No. 18-19441-EPK

Debtor.
____________________________________                       /

                      SUPPLEMENT TO OPPOSITION TO DEBTOR’S
           MOTION TO STRIKE KK-PB FINANCIAL’S OBJECTION TO PRIVATE SALE

          KK-PB Financial, LLC (“KK-PB Financial”), by and through its undersigned counsel, files this

supplement (the “Supplement”) to its Opposition to Debtor’s Motion to Strike KK-PB’s Objection to

Private Sale [ECF No. 632] (“Opposition”).1 In support of its Supplement, KK-PB respectfully states as

follows:

          1.        On March 5, 2019, KK-PB Financial timely filed its Objection to Private Sale of Real

Property to LR U.S. Hotels Holdings, LLC Free and Clear of Liens, Claims and Encumbrances [ECF No.

629] (the “Sale Objection”).

          2.        On March 5, 2019, the Debtor filed its Motion to Strike KK-PB’s Objection to Private

Sale [ECF No. 630] (“Motion to Strike”) arguing that KK-PB Financial lacked standing to object because

its claim had been estimated to be $0.00 as a result of the Court’s Order Estimating the Claim of KKPB

Financial, LLC and Denying Ability to Credit Bid [ECF No. 603] (the “Estimation Order”). The Debtor

asserts, among other things, that KK-PB Financial lacks a pecuniary interest sufficient to challenge the

private sale contemplated by the Sale Procedures Order.

          3.        On March 6, 2019, KK-PB Financial filed its Opposition to the Motion to Strike.

          4.        KK-PB Financial hereby supplements its Opposition and notes that it previously acquired

and was assigned the claim of New Haven Construction filed in this chapter 11 case in the amount of

approximately $3.4 million (the “New Haven Claim”). See Claim No. 72-1. A copy of the assignment


1    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Opposition.


AMERICAS 99022072
                    Case 18-19441-EPK         Doc 641     Filed 03/07/19       Page 2 of 8



agreement for the New Haven Claim to KK-PB Financial is attached as Exhibit A. Indeed, the Court in

its Estimation Order noted this assignment. See Estimation Order, at p. 14 (“It appears that KK-PB has

since acquired the New Haven Claim.”). The Court recognized that the New Haven Claim “appears to be

a valid, secured claim that may have credit bid rights.” Id.

          5.        Thus, as the holder of the New Haven Claim, KK-PB Financial is unquestionably a

creditor of the Debtor and a party in interest with standing to be heard on its Sale Objection in this chapter

11 case pursuant to section 1109(b) of the Bankruptcy Code.

          6.        For the reasons stated in the Opposition and this Supplement, the Court should deny the

Motion to Strike.




AMERICAS 99022072                                     2
                    Case 18-19441-EPK       Doc 641       Filed 03/07/19      Page 3 of 8



                                    ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the

Southern District of Florida and I am in compliance with the additional qualifications to practice in this

Court set forth in Local Rule 2090-1(A).



                                     CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on this day, the foregoing document was electronically filed with the

Clerk of the Court using CM/ECF. I further certify that the foregoing document is being served this day

on all parties via transmission of Notices of Electronic Filing generated by CM/ECF.

Dated: March 7, 2019
       Miami, Florida                      WHITE & CASE LLP

                                                  By: /s/ James N. Robinson
                                                  James N. Robinson
                                                  Florida Bar No. 608858
                                                  John K. Cunningham
                                                  Florida Bar No. 542490
                                                  Fan B. He
                                                  Florida Bar No. 95597
                                                  Robbie T. Boone, Jr.
                                                  Florida Bar No. 105752
                                                  Southeast Financial Center, Suite 4900
                                                  200 South Biscayne Boulevard
                                                  Miami, Florida 33131-2352
                                                  Telephone: (305) 371-2700
                                                  Facsimile: (305) 358-5744

                                                  Counsel for KK-PB Financial, LLC




AMERICAS 99022072                                    3
                    Case 18-19441-EPK   Doc 641   Filed 03/07/19   Page 4 of 8



                                          EXHIBIT A




AMERICAS 99022072                             4
Case 18-19441-EPK   Doc 641   Filed 03/07/19   Page 5 of 8
Case 18-19441-EPK   Doc 641   Filed 03/07/19   Page 6 of 8
Case 18-19441-EPK   Doc 641   Filed 03/07/19   Page 7 of 8
Case 18-19441-EPK   Doc 641   Filed 03/07/19   Page 8 of 8
